DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 01/06/2021 has been entered.  Claims 1-20 remain pending in the application.  Claims 9-10 and 19-20 remain withdrawn from consideration.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and drawings.  
The previous 35 USC 112 rejections of Claims 2-8 and 12-18 are withdrawn in light of Applicant’s amendment to Claims 2 and 12.


Election/Restrictions
Claims 1-8 and 11-18 are allowable.  Claims 9-10 and 19-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A and Species B, as set forth in the Office action mailed on 05/15/2020, is hereby withdrawn and Claims 9-In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sullivan on 02/22/21.

The application has been amended as follows: 

In the Disclosure, filed 01/06/2021:


	In Paragraph 0040, line 7, after “shaft 118.” --Axis 115 may be referred to herein as the output shaft axis 115, and the axis 129 may be referred to herein as the offset shaft axis 129.-- has been added.

In the Claims:
	In Claim 1, line 18, “coupled to the linking assembly and” has been deleted.
	In Claim 1, line 19, “pivot axis;” has been deleted and --pivot axis and coupled to the linking assembly at a third connection;-- substituted therefore.

In Claim 8, line 2, “output shaft” has been deleted and --offset shaft-- substituted therefore.

In Claim 11, line 25, “coupled to the linking assembly and” has been deleted.
In Claim 11, line 27, “pivot axis;” has been deleted and --pivot axis and coupled to the linking assembly at a third connection;-- substituted therefore.

In Claim 18, lines 2-3, “output shaft” has been deleted and --offset shaft-- substituted therefore.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to Claim 1, the prior art of record, does not disclose or make obvious a pump assembly for pressurizing a working fluid, the pump assembly comprising: a base; a power end mounted to the base, the power end comprising an output shaft having an output shaft axis; a fluid end mounted to the base, the fluid end comprising a piston configured to reciprocate within the fluid end to pressurize the working fluid; and a transmission coupled to each of the power end and the fluid end wherein the transmission comprises: an offset shaft coupled to the output shaft, wherein the offset shaft comprises an offset shaft axis that is disposed at a non-zero angle relative to the output shaft axis; a linking assembly coupled to the offset shaft; a carriage coupled to the piston and reciprocally coupled to the base; and a pivoting arm pivotably coupled to the carriage at a first connection about a first pivot axis, wherein the first pivot axis extends in a direction that is perpendicular to a direction of the output shaft axis; but more specifically,
a sleeve member pivotably coupled to the pivoting arm at a second connection about a second pivot axis and couple to the linking assembly at a third connection; wherein rotation of the output shaft about the output shaft axis is configured to cause the offset shaft to orbit about the output shaft axis, and to cause the pivoting arm to pivot about the first pivot axis at the first connection and to pivot about the second pivot axis at the second connection, and to cause the carriage to reciprocate relative to the base.
With respect to Claims 2-10, their pendency on Claim 1, make them allowable.

With respect to Claim 11, it contains all of the allowable subject matter of Claim 1, and is therefore allowable.
With respect to Claims 12-20, their pendency on Claim 11 make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 11, line 26 to Page 12, line 7, filed 01/06/2021, with respect to Misima and Gilson, have been fully considered and are persuasive.  The previous rejections of Claims 1-8 and 11-18 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
02/24/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746